*419Opinion of the Court
Per Curiam:
The accused was convicted by a special court-martial of three offenses for which he was sentenced to a bad-conduct discharge, confinement at hard labor for three months, forfeiture of $25.00 per month for three months, and reduction. During the course of his trial, testimony was received reflecting the commission of other offenses not encompassed by the charges. Specifically, this testimony reflected that Beaty had threatened to kill a sergeant, and that, contrary to published and well-circulated orders, he consumed alcoholic beverages in his quarters. No limiting instruction was given as to the purpose for which this testimony was admitted. United States v Lewis, 14 USCMA 79, 33 CMR 291; United States v Conrad, 14 USCMA 344, 34 CMR 124; United States v Back, 13 USCMA 568, 33 CMR 100. Under the circumstances in this case, we find this omission prejudicial to the substantial rights of the accused, at least as to those offenses to which he pleaded not guilty. It did not affect the charge of assault and battery (Charge III) to which he pleaded guilty. Cf. United States v Lewis, supra.
The accused’s petition for review is granted. The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate General of the Air Force. A board of review may reassess the sentence on the basis of the plea of guilty to Charge III. or a rehearing may be ordered.